Citation Nr: 0639680	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  02-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from April 1939 to April 
1946 and from June 1946 to June 1959.  He died in October 
1984.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2003, at which time the claim was 
remanded to ensure due process and for additional development 
of the record.  The case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in October 
1984 as a consequence of respiratory failure secondary to an 
exacerbation of chronic obstructive pulmonary disease with 
cardiopulmonary arrest.

2.  At the time of his death, service connection was not in 
effect for any disabilities.

3.  The medical evidence of record indicates the terminal 
condition was not initially manifested during service or for 
many years after and is not otherwise shown to be causally or 
etiologically related to the veteran's military service.




CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, May 2001 and April 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant 
informed her of what evidence was required to substantiate 
the claim for service connection of the cause of the 
veteran's death, and of her's and VA's respective duties for 
obtaining evidence, as well as requested that the appellant 
submit any additional evidence in her possession pertaining 
to her claim.  

The May 2001 and April 2004 letters failed to discuss the law 
pertaining to the assignment of an effective date in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the appellant's claim for service 
connection for the cause of the veteran's death, no effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the case was thereafter 
readjudicated, and the appellant has not been prejudiced 
thereby.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment.  Additionally, the claims file contains 
the appellant's own statements in support of her claim.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303(a) 
(2006).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Analysis

The appellant-widow contends the veteran's lung disorder, in 
particular, his chronic obstructive pulmonary disease (COPD), 
resulted from his active duty exposure to chemicals, 
including possible smoke inhalation during the bombing of 
Pearl Harbor.  Unfortunately, however, there is no evidence 
substantiating this allegation.  

The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) indicates he had two years, 
3 months, and 16 days of foreign and/or sea service.  
Nevertheless, during his lifetime, service connection was not 
established for any disabilities.

According to his death certificate, the veteran died in 
October 1984 due to respiratory failure, secondary to an 
exacerbation of COPD with cardiopulmonary arrest.  

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  
While the Board concedes that the veteran had foreign and/or 
sea service, and that VA was unable to confirm that the 
veteran served at Pearl Harbor, as claimed by the appellant, 
the veteran's service medical records indicate that the 
veteran did not have any respiratory complaints during his 
service, and that he was not treated for or diagnosed with 
any lung disorders during his military service.  In fact, his 
service medical records show multiple normal physical 
examinations of the lungs and chest, with normal chest x-
rays, including at his June 1959 separation examination.   
See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 
3.312.  

Furthermore, the medical evidence of record indicates that 
the veteran's COPD and related respiratory difficulties first 
manifested many years after his service in the military 
ended.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology after service).  
In this regard, the Board points out that the veteran's 
August 1963 to November 1974 employment physicals were 
negative for evidence of a lung disorder or other respiratory 
problems, and his chest x-rays during that period were within 
normal limits.  Likewise, his other post-service medical 
records indicate that he was first diagnosed with a history 
of COPD in 1973, and that he did not begin receiving 
treatment for COPD until 1977.  Likewise, these records 
indicate that the veteran had an 80 pack year history of 
smoking when he discontinued smoking in 1978, which his 
treating physicians repeatedly noted in relation to his COPD 
symptomatology and history.  

Moreover, there is no persuasive medical nexus evidence of 
record indicating that the respiratory failure, secondary to 
an exacerbation of COPD with cardiopulmonary arrest, that 
caused the veteran's death was in any way related to his 
service in the military.  The appellant has not submitted any 
such evidence demonstrating that the veteran's respiratory 
failure and COPD were related to his military service.  More 
significantly, the physician who prepared and signed the 
veteran's death certificate did not conclude that his 
military service was a direct cause or contributing condition 
in the development of his terminal respiratory failure, much 
less a substantial or material factor in this unfortunate 
occurrence.

Consequently, the medical evidence of record does not 
demonstrate that the veteran's military service 
"substantially or materially" contributed to his death.  
See 38 C.F.R. § 3.312(c) (requiring a very significant 
contribution of the service-connected disability in the 
veteran's ultimate demise; anything less simply will not 
suffice).  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA does not have an affirmative duty to obtain 
an examination of a claimant or a medical opinion from 
Department healthcare facilities if the evidence of record 
contains adequate evidence to decide a claim).

So while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
attributable to his service in the military, there is simply 
no persuasive medical evidence of record supporting this 
allegation.  And as a layperson, she simply does not have the 
necessary medical training and/or expertise to make this 
determination, herself.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


